Name: Council Decision (EU) 2016/1909 of 28 October 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2016
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  EU finance;  budget
 Date Published: 2016-10-29

 29.10.2016 EN Official Journal of the European Union L 295/79 COUNCIL DECISION (EU) 2016/1909 of 28 October 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2016 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) (the Internal Agreement) and in particular Article 7(2) thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank sent on 28 July 2016 to the Commission its updated estimates of commitments and payments under the instruments it manages. (2) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore a call for funds under the 10th EDF should be made. (3) The Council has adopted on the 24 November 2015, on a proposal by the Commission, the Decision to set the ceiling for the annual amount of the Member States' EDF contributions for 2016 at EUR 3 450 000 000 for the Commission, and at EUR 150 000 000 for the European Investment Bank. (4) By means of Decision 2013/759/EU (4), the Council has adopted the creation of the Bridging Facility on 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund, HAS ADOPTED THIS DECISION: Article 1 The individual European Development Fund contributions to be paid by the Member States to the European Commission and the European Investment Bank as the third instalment for 2016 are set out in the table in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the deduction of the funds committed under the Bridging Facility, following an adjustment plan communicated by each Member State to the Commission at the adoption of the third instalment 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 October 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision 2013/759/EU of 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund (OJ L 335, 14.12.2013, p. 48). ANNEX Member States Key 10th EDF % Third instalment 2016 (EUR) paid to EIB 10th EDF paid to Commission 10th EDF Total Belgium 3,53 1 765 000,00 24 710 000,00 26 475 000,00 Bulgaria 0,14 70 000,00 980 000,00 1 050 000,00 Czech Republic 0,51 255 000,00 3 570 000,00 3 825 000,00 Denmark 2,00 1 000 000,00 14 000 000,00 15 000 000,00 Germany 20,50 10 250 000,00 143 500 000,00 153 750 000,00 Estonia 0,05 25 000,00 350 000,00 375 000,00 Ireland 0,91 455 000,00 6 370 000,00 6 825 000,00 Greece 1,47 735 000,00 10 290 000,00 11 025 000,00 Spain 7,85 3 925 000,00 54 950 000,00 58 875 000,00 France 19,55 9 775 000,00 136 850 000,00 146 625 000,00 Italy 12,86 6 430 000,00 90 020 000,00 96 450 000,00 Cyprus 0,09 45 000,00 630 000,00 675 000,00 Latvia 0,07 35 000,00 490 000,00 525 000,00 Lithuania 0,12 60 000,00 840 000,00 900 000,00 Luxembourg 0,27 135 000,00 1 890 000,00 2 025 000,00 Hungary 0,55 275 000,00 3 850 000,00 4 125 000,00 Malta 0,03 15 000,00 210 000,00 225 000,00 Netherlands 4,85 2 425 000,00 33 950 000,00 36 375 000,00 Austria 2,41 1 205 000,00 16 870 000,00 18 075 000,00 Poland 1,30 650 000,00 9 100 000,00 9 750 000,00 Portugal 1,15 575 000,00 8 050 000,00 8 625 000,00 Romania 0,37 185 000,00 2 590 000,00 2 775 000,00 Slovenia 0,18 90 000,00 1 260 000,00 1 350 000,00 Slovakia 0,21 105 000,00 1 470 000,00 1 575 000,00 Finland 1,47 735 000,00 10 290 000,00 11 025 000,00 Sweden 2,74 1 370 000,00 19 180 000,00 20 550 000,00 United Kingdom 14,82 7 410 000,00 103 740 000,00 111 150 000,00 Total EU-27 100,00 50 000 000,00 700 000 000,00 750 000 000,00